By the Court:
The Court below erred in permitting parol proof of the contents of the alleged written transfer by King to Clark, claimed to have been made in April, 1862. The search for this paper made by Clark was first made by him in December, 1865; the particular day of that month upon which the search was made is not stated. Clark sold to the Pittsburgh Company in that month, and testified that he then delivered all his papers to that company.
The defendants should have shown an unsuccessful search among the papers of that company before resorting to parol proof of the contents of the lost paper.
Judgment reversed and cause remanded for a new trial.